Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract, to more clearly describe invention  - - The sealing part comprises first and second sealing rings (31, 32) the first ring (31)  may be sleeved on an upright post (42) of the insulating part (4) and the second ring (32) may be sleeved on the second contact (2) - - ---- should be added at end of abstract      .Numeral use suggested but not required
The drawings are objected to because the lines are too light and    therefor render it  difficult to understand all aspects of invention
In addition drawings objected to, numeral 2 does not appear in any figure.  Numerals 2 and 4 should be added to figure 3.  Also in figure 3 first sealing 31 is shown in light lines and  it is  difficult to  see its exact shape .  In figure 1, numerals 1, 32, 31, and 42 should be added.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the use of conductive contact of an electronic cigarette including first and second contacts and a sealing parts associated with each of contacts as set forth is not taught or fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NEIL ABRAMS/               Primary Examiner, Art Unit 2832